PER CURIAM.
We affirm the judgment and sentence. The trial court did not err in denying appellant’s request for additional peremptory challenges. See Knight v. State, 338 So.2d 201, 203 (Fla.1976). Nor did it err in disallowing appellant’s challenge to the husband of a former secretary in the state attorney’s office, after he had run our of peremptory challenges. See Christopher v. State, 407 So.2d 198 (Fla.1981). Finally, its admission of color photographs of the victim’s charred bodies was proper. See Henderson v. State, 463 So.2d 196, 200 (Fla.1985).
DOWNEY, J., concurs.
GLICKSTEIN, J., concurs specially with opinion.
WALDEN, J., concurs in part; dissents in part with opinion.